DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 and 16-21, drawn to a method for synthesizing a hydrocarbon.
Group II, claims 13-15, drawn to a compound (produced from the method of claim 1).
Group III, claims 22-27, drawn to a device for propagating molecular growth of hydrocarbons (capable of being used to practice the method of claim 1).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the method of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Manning et al. (WO 2017/040704 A1; hereinafter “Manning”). Manning discloses a process comprising subjecting a first gas phase hydrocarbon to a plasma created by an electrostatic field to produce a hydrocarbon such as butane, which is considered a gas phase hydrocarbon (Abstract, [0078], [0094], cl. 1).
During a telephone conversation with Brian Flynn on 09/09/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 and 16-21.  s 13-15 and 22-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The terms “gas phase hydrocarbon” is interpreted as a hydrocarbon compound that is gaseous at standard conditions, in light of para. [0108]-[0109] of the instant specification. 

Claim Objections
Claims 3-4, 7-9, and 16 are objected to because of the following informalities.
Claims 3 and 4 each recite “the field” which is in reference to “an electrostatic field” in claim 1. For consistency, Applicant is suggested to amend the limitation to read “the electrostatic field.”
the subjecting the first gas phase hydrocarbon to a plasma is conducted” or “the step of subjecting the first gas phase hydrocarbon to a plasma is conducted.”  
Claim 16 recites “heavier second gaseous hydrocarbon” at lines 5-6. Applicant is suggested to amend the limitation to read “a heavier second gaseous hydrocarbon.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manning et al. (WO 2017/040704 A1, cited in IDS dated 10/16/2020; hereinafter “Manning”).
Regarding claim 1, Manning discloses a method for synthesizing a hydrocarbon, the method comprising:
providing a gas phase hydrocarbon (corresponding to “a first gas phase hydrocarbon” in claim 1 of the instant application) ([0018]); and
subjecting the gas phase hydrocarbon to a plasma created by an electrostatic field, whereby a first compound is produced, wherein the first compound can be butane, n-hexane, or 2-methyl-butane, ([0018]; [0022]). Butane is gaseous at standard conditions ([0078]; see also 
Alternatively, it should be noted that Manning and the claimed method are operated by the same process step of subjecting the same feed gas to a plasma created by an electrostatic field under the same conditions including temperature, pressure, oscillation frequency, and voltage ([0018], [0029]-[0037]; see instant specification, [0018], [0029]-[0037]). Therefore, it is reasonably expected that the process of Manning and the claimed invention produce the same hydrocarbon products, including those recited in claim 1 of the instant application. MPEP 2112.01 I.

Regarding claim 2, Manning discloses that the electrostatic field is an oscillating field ([0029]).

Regarding claim 3, Manning discloses that the field may oscillate at a frequency of from 60 to 1000 Hz ([0030].

Regarding claim 4, Manning discloses that the field may oscillate at a frequency of from 300 to 600 Hz ([0031]).

Regarding claim 5, Manning discloses that the electrostatic field may be from 1000 to 100,000 volts ([0032]).

Regarding claim 6, Manning discloses that the electrostatic field may be from 10,000 to 50,000 volts ([0033]).

Regarding claim 7, Manning discloses that the subjecting the first gas phase hydrocarbon to a plasma is conducted at ambient temperature ([0034]).

Regarding claim 8, Manning discloses that the subjecting the first gas phase hydrocarbon to a plasma is conducted at a pressure of atmospheric pressure to 100 PSIG ([0035]).

Regarding claim 9, Manning discloses that the subjecting the first gas phase hydrocarbon to a plasma is conducted at atmospheric pressure ([0036]).

Regarding claim 10, Manning discloses that the first gas phase hydrocarbon can be selected from methane, ethane, n-propane, isopropane, n-butane, isobutane, ethylene, propylene, butylene, acetylene, methylacetylene, ethylacetylene, and mixtures thereof ([0037]).

Regarding claim 11, Manning discloses that the first gas phase hydrocarbon can be n-propane ([0038]).

Regarding claim 12, Manning suggests that product stream components may be separated and/or purified (i.e. isolated) ([0112], [0131]). 

Regarding claim 16, Manning discloses a method for hydrocarbon conversion, the method comprising:
introducing a gaseous hydrocarbon (“a first gaseous hydrocarbon) into a vessel, wherein the vessel is charged or grounded ([0042]); and

Alternatively, it should be noted that Manning and the claimed method are operated by the same process step of subjecting the same feed gas to a plasma created by an electrostatic field under the same conditions including temperature, pressure, oscillation frequency, and voltage ([0018], [0029]-[0037]; see instant specification, [0018], [0029]-[0037]). Therefore, it is reasonably expected that the process of Manning and the claimed invention produce the same hydrocarbon products, including a heavier second gaseous hydrocarbon. 

Regarding claim 17, Manning discloses that the method can further comprise subjecting the gaseous hydrocarbon to a variable frequency electrostatic field ([0043]).

Regarding claim 18, Manning discloses that the method can further comprise subjecting the first gaseous hydrocarbon to a variable voltage electrostatic field ([0044]).

Regarding claim 19, Manning discloses that the method can further comprise subjecting the first gaseous hydrocarbon to a variable frequency and a variable voltage electrostatic field ([0045]).

Regarding claim 20, Manning discloses that an amount of the first gaseous hydrocarbon introduced to the vessel is controlled based on a rate of conversion of the first gaseous hydrocarbon to the liquid hydrocarbon. The liquid hydrocarbon products include n-

Regarding claim 21, Manning discloses that an amount of the first gaseous hydrocarbon introduced into the vessel is controlled based on a pressure within the vessel ([0048]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-17 of U.S. Patent No. 10,737,235 B2 (cited in IDS dated 10/16/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every claimed limitation in the instant claims would have been anticipated or considered obvious over the reference claims. Particularly, claim 1 of the instant application and claim 1 of the reference US Patent disclose a method of synthesizing a hydrocarbon by subjecting a gas phase hydrocarbon to a plasma created by an electrostatic field to produce a product hydrocarbon (i.e. “a second gas phase hydrocarbon” in the instant claims; “a first hydrocarbon” in the reference claims), where the workable components for the product hydrocarbon overlap between the instant claims and the references (e.g. butane, hexane, and 2-methyl-butane). Claims 2-12 and are also considered anticipated by one or more of the reference claims 1-2, 6, 8-17. With respect to claim 16 of the instant application, the recited step of “introducing a first gaseous hydrocarbon into a vessel” is not explicitly disclosed .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772